Case 3:14-cv-01256-TJC-PDB Document 99 Filed 11/17/20 Page 1 of 2 PageID 620




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   UNITED STATES OF AMERICA,
   Ex. rel. 84PARTNERS LLC,

               Plaintiff,
   v.                                            Case No. 3:14-cv-1256-J-32PDB

   GENERAL DYNAMICS ELECTRIC
   BOAT CORP. and HUNTINGTON
   INGALLS INDUSTRIES,
   NEWPORT NEWS SHIPBUILDING
   DIVISION,

               Defendants.


                                     ORDER

         This case comes before the Court upon Relator 84Partners’ Unopposed

   Motion for Extension of Time, filed November 12, 2020. (Doc. 98.). In this

   motion, 84Partners requests a fourteen-day extension to file its Second

   Amended Complaint, from November 23 to December 7, 2020, with comparable

   extensions for the remaining scheduled deadlines. 1 Id. The Court grants

   84Partners’ motion and amends the case briefing schedule as set forth below.

         Accordingly, it is hereby




         1 The plaintiff in the related case General Dynamics Electric Boat Corp.,
   v. Skobic, No. 3:20-cv-769-J-32MCR (M.D. Fla.) also filed an unopposed motion
   for extension of time on November 12, 2020.
Case 3:14-cv-01256-TJC-PDB Document 99 Filed 11/17/20 Page 2 of 2 PageID 621




         ORDERED:

         1.    Relator 84Partners’ Unopposed Motion for Extension of Time (Doc.

               98) is GRANTED.

         2.    84Partners shall have until December 7, 2020 to file the Second

               Amended Complaint.

         3.    Defendants General Dynamics Electric Boat and Newport News

               Shipbuilding shall have until January 22, 2021 to file motions to

               dismiss the Second Amended Complaint.

         4.    If Defendants elect to file motions to dismiss, 84Partners shall file

               its response to the motions no later than February 22, 2021.

         DONE AND ORDERED in Jacksonville, Florida this 17th day of

   November, 2020.




   tn
   Copies:

   Counsel of record




                                          2
